UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-1833



S. REBECCA DACHMAN,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
97-4352-PJM)


Submitted:   November 5, 1998          Decided:     November 18, 1998


Before ERVIN, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


S. Rebecca Dachman, Appellant Pro Se. George Levi Russell, III,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     S. Rebecca Dachman appeals the district court’s order dismiss-

ing this civil action. We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Dachman v. United

States, No. CA-97-4352-PJM (D. Md. May 5, 1998). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2